                                           Case 1:16-cr-10236-MLW Document 180-2 Filed 04/29/20 Page 1 of 5
4/8/20

As of 04/08/2020, there are 253 federal inmates and 85 BOP staff who have confirmed positive test results for COVID-19 nationwide. Currently, 19 inmates and 7 staff have recovered. There have
been 8 federal inmate deaths and 0 BOP staff member deaths attributed to COVID-19 disease.

Inmates Positive   Staff PositiveInmate DeathsStaff Deaths                                        Facility                                         City     State
42                 0             0            0           Butner Medium I FCI                                                                 butner        NC
34                 12            0            0           Danbury FCI                                                                         danbury       CT
34                 13            5            0           Oakdale I FCI                                                                       oakdale       LA
30                 9             0            0           Lompoc USP                                                                          lompoc        CA
22                 3             0            0           Yazoo City Low FCI                                                                  yazoo city    MS
15                 2             0            0           Forrest City Low FCI                                                                forrest city AR
14                 0             0            0           Butner Low FCI                                                                      butner        NC
11                 3             0            0           Atlanta USP                                                                         atlanta       GA
10                 8             3            0           Elkton FCI                                                                          lisbon        OH
7                  0             0            0           Yazoo City Medium FCI                                                               yazoo city    MS
4                  0             0            0           CORE Services Group, Inc. (RRC)                                                     brooklyn      NY
4                  1             0            0           Milan FCI                                                                           milan         MI
4                  6             0            0           New York MCC                                                                        new york      NY
3                  2             0            0           Forrest City Medium FCI                                                             forrest city AR
2                  5             0            0           Brooklyn MDC                                                                        brooklyn      NY
2                  3             0            0           Otisville FCI                                                                       otisville     NY
2                  0             0            0           Volunteers of America (RRC)                                                         metairie      LA
1                  0             0            0           Aliceville FCI                                                                      aliceville    AL
1                  0             0            0           Behavioral Systems Southwest, Inc. (RRC)                                            phoenix       AZ
1                  0             0            0           Bennettsville FCI                                                                   bennettsville SC
1                  1             0            0           Butner FMC                                                                          butner        NC
1                  0             0            0           Carswell FMC                                                                        fort worth    TX
1                  0             0            0           Central Territorial of the Salvation Army; DBA Salvation Army Correctional Ser (RRC)chicago       IL
1                  0             0            0           Community Solutions, Inc. (RRC)                                                     wilmington DE
1                  0             0            0           Cumberland FCI                                                                      cumberland MD
1                  0             0            0           Dismas House of St. Louis (RRC)                                                     saint louis   MO
1                  1             0            0           Fort Dix FCI                                                                        joint base mdlNJ
1                  0             0            0           McCreary USP                                                                        pine knot     KY
1                  0             0            0           Oakdale II FCI                                                                      oakdale       LA
1                  0             0            0           Pioneer Human Services; DBA: Pioneer Industries (RRC)                               seattle       WA
0                  1             0            0           Allenwood USP                                                                       allenwood PA
0                  3             0            0           Canaan USP                                                                          waymart       PA
0                  1             0            0           Central Office HQ                                                                   washington DC
0                  1             0            0           Chicago MCC                                                                         chicago       IL
0                  1             0            0           Grand Prairie                                                                       grand prairie TX
0                  1             0            0           Leavenworth USP                                                                     leavenworth KS
0                  1             0            0           Los Angeles MDC                                                                     los angeles CA
0                  2             0            0           Ray Brook FCI                                                                       ray brook     NY
0                  1             0            0           Southeast RO                                                                        atlanta       GA
0                  3             0            0           Talladega FCI                                                                       talladega     AL
0                  1             0            0           Tucson USP                                                                          tucson        AZ
                                           Case 1:16-cr-10236-MLW Document 180-2 Filed 04/29/20 Page 2 of 5
4/18/20

The BOP has 143,694 federal inmates in BOP-managed institutions and 10,223 in community-based facilities. The BOP staff complement is approximately 36,000. As of 04/18/2020, there are 479
federal inmates and 305 BOP staff who have confirmed positive test results for COVID-19 nationwide. Currently, 145 inmates and 26 staff have recovered. There have been 21 federal inmate deaths
and 0 BOP staff member deaths attributed to COVID-19 disease.

Inmates Positive   Staff PositiveInmate DeathsStaff Deaths                                        Facility                                         City     State
59                 2             0            0           Yazoo City Low FCI                                                                  yazoo city    MS
54                 23            1            0           Lompoc USP                                                                          lompoc        CA
50                 27            5            0           Butner Medium I FCI                                                                 butner        NC
35                 38            6            0           Elkton FCI                                                                          lisbon        OH
32                 2             1            0           Terminal Island FCI                                                                 san pedro     CA
29                 40            1            0           Danbury FCI                                                                         danbury       CT
28                 0             0            0           Forrest City Low FCI                                                                forrest city AR
23                 34            0            0           Milan FCI                                                                           milan         MI
21                 22            7            0           Oakdale I FCI                                                                       oakdale       LA
15                 1             0            0           Fort Worth FMC                                                                      fort worth    TX
15                 9             0            0           Otisville FCI                                                                       otisville     NY
14                 0             0            0           Butner Low FCI                                                                      butner        NC
12                 13            0            0           Chicago MCC                                                                         chicago       IL
9                  3             0            0           Fort Dix FCI                                                                        joint base mdlNJ
8                  4             0            0           Atlanta USP                                                                         atlanta       GA
7                  2             0            0           Yazoo City Medium FCI                                                               yazoo city    MS
6                  0             0            0           Oakdale II FCI                                                                      oakdale       LA
6                  6             0            0           Ray Brook FCI                                                                       ray brook     NY
5                  19            0            0           Brooklyn MDC                                                                        brooklyn      NY
5                  2             0            0           Cumberland FCI                                                                      cumberland MD
5                  3             0            0           Forrest City Medium FCI                                                             forrest city AR
4                  3             0            0           Aliceville FCI                                                                      aliceville    AL
3                  0             0            0           Central Territorial of the Salvation Army; DBA Salvation Army Correctional Ser (RRC)chicago       IL
3                  25            0            0           New York MCC                                                                        new york      NY
3                  0             0            0           Volunteers of America (RRC)                                                         metairie      LA
2                  0             0            0           CORE Services Group, Inc. (RRC)                                                     brooklyn      NY
2                  0             0            0           Carswell FMC                                                                        fort worth    TX
2                  0             0            0           Community Education Centers; DBA: CEC (RRC)                                         philadelphia PA
2                  0             0            0           Dismas House of St. Louis (RRC)                                                     saint louis   MO
2                  0             0            0           GEO Reentry of Alaska, Inc. (RRC)                                                   oakland       CA
2                  0             0            0           Kintock Group, The (RRC)                                                            newark        NJ
2                  0             0            0           Lompoc FCI                                                                          lompoc        CA
2                  0             0            0           Oklahoma City FTC                                                                   oklahoma cityOK
2                  0             0            0           Pioneer Human Services; DBA: Pioneer Industries (RRC)                               seattle       WA
1                  0             0            0           Behavioral Systems Southwest, Inc. (RRC)                                            phoenix       AZ
1                  1             0            0           Bennettsville FCI                                                                   bennettsville SC
1                  0             0            0           Butner FMC                                                                          butner        NC
1                  0             0            0           Cherry Street Services, Inc. (RRC)                                                  grand rapids MI
1                  3             0            0           Coleman Low FCI                                                                     sumterville FL
1                  0             0            0           Community Solutions, Inc. (RRC)                                                     hartford      CT
1                  0             0            0           Community Solutions, Inc. (RRC)                                                     wilmington DE
1                  0             0            0           Kintock Group, The (RRC)                                                            philadelphia PA
1                  1             0            0           McCreary USP                                                                        pine knot     KY
1                  0             0            0           Seagoville FCI                                                                      seagoville    TX
0                  1             0            0           Allenwood Medium FCI                                                                white deer PA
                                          Case 1:16-cr-10236-MLW Document 180-2 Filed 04/29/20 Page 3 of 5
Inmates Positive   Staff PositiveInmate DeathsStaff Deaths                    Facility                       City      State
0                  1             0            0           Allenwood USP                                allenwood       PA
0                  3             0            0           Canaan USP                                   waymart         PA
0                  1             0            0           Central Office HQ                            washington      DC
0                  1             0            0           Fairton FCI                                  fairton         NJ
0                  1             0            0           Grand Prairie                                grand prairie   TX
0                  1             0            0           Los Angeles MDC                              los angeles     CA
0                  1             0            0           Memphis FCI                                  memphis         TN
0                  5             0            0           Miami FDC                                    miami           FL
0                  1             0            0           Southeast RO                                 atlanta         GA
0                  4             0            0           Talladega FCI                                talladega       AL
0                  1             0            0           Tallahassee FCI                              tallahassee     FL
0                  1             0            0           Tucson USP                                   tucson          AZ
                                          Case 1:16-cr-10236-MLW Document 180-2 Filed 04/29/20 Page 4 of 5
The BOP has 142,255 federal inmates in BOP-managed institutions and 10,552 in community-based facilities. The BOP staff complement is approximately 36,000. As of
04/29/2020, there are 1534 federal inmates and 343 BOP staff who have confirmed positive test results for COVID-19 nationwide. Currently, 414 inmates and 132 staff have
recovered. There have been 31 federal inmate deaths and 0 BOP staff member deaths attributed to COVID-19 disease.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers and the number of COVID-19 related deaths
daily at 3:00 p.m. The positive test numbers are based on the most recently available confirmed lab results involving open cases from across the agency as reported by the
BOP's Office of Occupational Health and Safety. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data reflects an increase in the
number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the management of an outbreak at the relevant, affected
facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program. Additionally, the reference to the FCI Butner Low below refers to an
isolation unit that is physically separated from the rest of the LSCI.

Inmates Positive     Staff Positive   Inmate Deaths   Staff Deaths   Facility                                                                                  City              State
570                  10               2               0              Terminal Island FCI                                                                       San Pedro         CA
298                  1                3               0              Fort Worth FMC                                                                            Fort Worth        TX
212                  13               6               0              Butner Medium I FCI                                                                       Butner            NC
83                   15               1               0              Lompoc USP                                                                                Lompoc            CA
49                   48               7               0              Elkton FCI                                                                                Lisbon            OH
42                   3                0               0              Yazoo City Low FCI                                                                        Yazoo City        MS
36                   1                0               0              Forrest City Low FCI                                                                      Forrest City      AR
36                   10               0               0              Lompoc FCI                                                                                Lompoc            CA
36                   38               2               0              Milan FCI                                                                                 Milan             MI
27                   3                0               0              Fort Dix FCI                                                                              Joint Base Mdl    NJ
24                   0                0               0              Oklahoma City FTC                                                                         Oklahoma City     OK
18                   26               1               0              Danbury FCI                                                                               Danbury           CT
12                   3                0               0              Butner Low FCI                                                                            Butner            NC
9                    17               7               0              Oakdale I FCI                                                                             Oakdale           LA
7                    6                0               0              Atlanta USP                                                                               Atlanta           GA
7                    0                0               0              Central Territorial of the Salvation Army; DBA Salvation Army Correctional Ser (RRC)      Chicago           IL
7                    19               0               0              Chicago MCC                                                                               Chicago           IL
6                    4                0               0              Aliceville FCI                                                                            Aliceville        AL
6                    0                0               0              Community Resources for Justice, Inc. (RRC)                                               Boston            MA
5                    1                0               0              Lexington FMC                                                                             Lexington         KY
5                    6                0               0              Ray Brook FCI                                                                             Ray Brook         NY
4                    0                0               0              Volunteers of America, Inc. (Minnesota) (RRC)                                             Minneapolis       MN
3                    4                0               0              Butner FMC                                                                                Butner            NC
3                    0                0               0              Kintock Group, The (RRC)                                                                  Newark            NJ
3                    0                0               0              Volunteers of America (RRC)                                                               Metairie          LA
2                    2                0               0              Bennettsville FCI                                                                         Bennettsville     SC
2                    0                0               0              CORE Services Group, Inc. (RRC)                                                           Brooklyn          NY
2                    0                0               0              Cherry Street Services, Inc. (RRC)                                                        Grand Rapids      MI
2                    0                0               0              GEO Reentry of Alaska, Inc. (RRC)                                                         Oakland           CA
2                    8                0               0              Oakdale II FCI                                                                            Oakdale           LA
2                    7                0               0              Yazoo City USP                                                                            Yazoo City        MS
                                        Case 1:16-cr-10236-MLW Document 180-2 Filed 04/29/20 Page 5 of 5
Inmates Positive   Staff Positive   Inmate Deaths   Staff Deaths   Facility                                                City            State
1                  0                0               0              Behavioral Systems Southwest, Inc. (RRC)                Los Angeles     CA
1                  0                1               0              Carswell FMC                                            Fort Worth      TX
1                  0                0               0              Cherry Street Services, Inc. (RRC)                      Detroit         MI
1                  1                0               0              Coleman Low FCI                                         Sumterville     FL
1                  0                0               0              Community Solutions, Inc. (RRC)                         Wilmington      DE
1                  0                0               0              Community Solutions, Inc. (RRC)                         Hartford        CT
1                  0                0               0              Devens FMC                                              Ayer            MA
1                  0                0               0              GEO Care, LLC (RRC)                                     Sacramento      CA
1                  0                0               0              Kintock Group, The (RRC)                                Philadelphia    PA
1                  0                0               0              Pioneer Human Services; DBA: Pioneer Industries (RRC)   Seattle         WA
1                  0                0               0              Seagoville FCI                                          Seagoville      TX
1                  0                0               0              Volunteers of America of Greater Ohio (RRC)             Toledo          OH
1                  0                0               0              Volunteers of America of Western New York, Inc. (RRC)   Rochester       NY
1                  4                0               0              Yazoo City Medium FCI                                   Yazoo City      MS
0                  0                1               0              Behavioral Systems Southwest, Inc. (RRC)                Phoenix         AZ
0                  27               0               0              Brooklyn MDC                                            Brooklyn        NY
0                  1                0               0              Central Office HQ                                       Washington      DC
0                  1                0               0              Coleman I USP                                           Sumterville     FL
0                  2                0               0              Cumberland FCI                                          Cumberland      MD
0                  1                0               0              Englewood FCI                                           Littleton       CO
0                  1                0               0              Fairton FCI                                             Fairton         NJ
0                  2                0               0              Forrest City Medium FCI                                 Forrest City    AR
0                  1                0               0              Grand Prairie                                           Grand Prairie   TX
0                  1                0               0              La Tuna FCI                                             Anthony         TX
0                  1                0               0              Los Angeles MDC                                         Los Angeles     CA
0                  1                0               0              McCreary USP                                            Pine Knot       KY
0                  1                0               0              Memphis FCI                                             Memphis         TN
0                  13               0               0              Miami FDC                                               Miami           FL
0                  28               0               0              New York MCC                                            New York        NY
0                  10               0               0              Otisville FCI                                           Otisville       NY
0                  1                0               0              Southeast RO                                            Atlanta         GA
0                  1                0               0              Tallahassee FCI                                         Tallahassee     FL
